Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2018/052005, filed on 01/26/2018.
Claims 1-14, 17-23 and 24-25 are currently pending in this patent application.
The preliminary amendment filed on 05/12/2021, amending claim 5, and canceling claims 15-16 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, Claims 1-14, and 24-25, drawn to a genetically modified microorganism for the production of an exogenous molecule of interest and/or to overproduce an endogenous molecule of interest other than a RuBisCO enzyme or phosphoribulokinase enzyme, said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce an endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme in the response filed on 05/12/2021 is acknowledged.  
First of all, the examiner is hereby combining process claims of groups Group II, III and IV as Group II because of overlapping scope of the process groups.

The traversal is on the grounds that Li et al. teach a genetically modified bacterium Escherichia coli expressing RuBisCO enzyme and PRK enzyme as claimed in claim 1. However, in this case, the glycolysis pathway is not inhibited as for the present patent application, and indeed, Li et al. disclose that the genetically modified bacterium allows to bypass the glycolysis pathway using the non-oxidative pentose phosphate pathway. Therefore, the teaching of Li et al. is opposite to the present patent application. 7 
This is not found persuasive because claimed invention is drawn to a genetically modified microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and inhibition of glycolytic pathway enzyme, and Li et al. indeed teach a recombinant E. coli host cell expressing RuBisCO gene encoding enzyme and a phosphoribulokinase (PRK) and a process for producing acetyl-CoA derivative, a molecule of interest; wherein said host cell comprises disruption of zwf gene encoding glucose-6-phosphate 1-dehydrogenase, and overexpression of transketolase gene encoding polypeptide, i.e. Li et al. teach a recombinant microorganism expressing RuBisCO gene encoding enzyme and a phosphoribulokinase (PRK) as claimed, but silent about partially inhibition of glycolytic gene encoding enzyme, but if a secondary reference teach inhibition of glycolytic pathway gene, it would have been obvious to a skilled artisan to combine the teachings of Li and the secondary reference to arrive the claimed invention. Besides, Milo et al. teach a recombinant E. coli host cell, a prokaryotic bacterium,  or a yeast Saccharomyces cerevisiae, expressing recombinant RuBisCO/rbcLS gene encoding ribulose-1,5-bisphosphate carboxylase/ oxygenase enzyme and a phosphoribulokinase (prkA/PrkA) gene encoding PRK enzyme  having deletion of  glycolytic genes pfkA and pfkB encoding phosphofructokinase, a glycolytic pathway gene encoding enzyme, which is upstream of the production of 1,3-BPG and 3-PG, and a phosphoglycerate mutase (gpmA and gpmM),  a glycolytic genes encoding enzymes, which are downstream of the production of G3P, wherein the recombinant E. coli also comprises deletion of  zwf, gene, an oxidative branch of pentose phosphate pathway (PPP) gene ending glucose-6-phosphate dehydrogenase enzyme, and ribose-5-phosphate isomerase (rpi), a PPP enzyme, which are upstream of ribulose 5-phosphate (Ru5P),   and a process for producing chemicals including ATP and NADH as a source of energy, from CO2 as carbon fixation, as carbon source, as well as  producing chemicals including L-amino acid serine, threonine, pentose phosphates, ribulose 5-phosphate (Ru5P), 3PG (3-phosphoglycerate), an organic acid, 5-phospho-D-ribose alpha-1-pyrophosphate (PRPP), glucose-6-phosphate, fructose-6-phosphate, erythrose-4P, 3-phosphoglycerate, glycerol-3-phosphate, aromatic amino acids, proteins including antibody, insulin, interferon, growth hormone, factor VIII, alpha-galactosidase and glucocerebrosidase, which are medicinal important proteins, and harvesting the chemical products (see, 102 and 103 rejections below).
Applicants also argue that Response dated May 12, 2021additionally, Groups II, III and IV are directed to: a biotechnological process for producing at least one molecule of interest form the genetically modified microorganism as defined in claim 1, a process for producing molecule of interest using the genetically modified microorganism as defined in claim 1. Application No. 16/480,569 Docket No.: 100248-024 Therefore, by ensuring that the genetically modified microorganism of claim 1 is novel and not obvious over the prior art, the Examiner would ensure that the genetically modified microorganism of Groups II, III and IV is new and novel over the prior art, the Examiner would ensure that the biotechnological process for producing a molecule of interest from the genetically modified microorganism and that processes for producing molecules of interest from it are new and not the claims of Group I, Group II, Group III and Group IV into the present application would not create an undue search and examination burden on the Examiner. In view of this reconsideration and withdrawal of the restriction requirement are respectfully requested. 
The examiner is hereby combining process claims of groups Group II, III and IV as Group II because of overlapping scope of the process groups.
Thus, a microorganism expressing a functional RuBisCO enzyme protein and a functional phosphoribulokinase (PRK) enzyme protein and inhibition of glycolytic pathway, and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.	
Regarding the arguments that examining the claims of Group I, Group II, Group III and Group IV of the present application would not create an undue search and examination burden on the Examiner.
This is not at all persuasive because this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical feature, NOT all the technical features recited in the claim, and unity of inventions. Besides, burden of search is NOT the issue for a case filed under 371, i.e. burden of search is the issue under Section 803 for cases filed under 35 USC 120/121. Furthermore, the examiner has withdrawn Restriction requirement between Groups II-IV, and now, there is only two Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-14 and 24-25 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application FRANCE 1750694, filed on 01/27/2017 without English translation. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/09/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith. 
Drawings objections
Drawings submitted on 07/24/2019 are NOT accepted by the Examiner because drawings are not legible. Appropriate correction is required.


Claim Objections
Claims 2-14 and 24-25 are objected to in the recitation “according to claim”, which should be changed to “of claim”. Appropriate correction is required.
Claim 10 is objected to in the recitation “TDH1”, “TDH2”, or “TDH3”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claim 12 is objected to in the recitation “ZWF1”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 13 is objected to in the recitation “gsdA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 14 is objected to in the recitation “gapA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim 5 is objected to in the recitation “is selected from”, which should be changed to “is selected from the group consisting of”. Appropriate correction is required.

Improper Multiple Dependent Claims
37 C.F.R. 1.75   Claim(s).
 (c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16 (j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.

Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 11, which recites “genetically modified microorganism according to claims 1 to 10, i.e. Claim 11 refers to claims 1 to 10 and depends on claims including 8 or 9 and .  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.
Claim Rejections – Improper Markush Grouping
Claim 5 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 5 is “Markush”-type claim that recites a plurality of chemical compounds produced by the modified microorganism including “amino acids, peptides, proteins, vitamins, sterols, flavonoids, terpenes, terpenoids, fatty acids, polyols and organic acids”.
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. 
Claim 5 is rejected as reciting an improper Markush group because each species of the chemical compound does not share a common use, nor share common structural similarity essential to the common use of the species. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



Claims 2 (depends on claim 1) and 4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 2 is indefinite in the recitation “the oxidative branch of pentose phosphate pathway”, lacks antecedent basis and claim 1 does not recite anything about “oxidative branch of pentose phosphate pathway”. Therefore, “the oxidative branch of pentose phosphate pathway” lacks antecedent basis in claim 1 from which claim 2 depends. Accordingly, claim 4 is also rejected as claim 4 depends on claim 2. Clarification is required. 
Claims 7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 7 is indefinite in the recitation “partially inhibited” in the context of the expression of glyceraldehyde 3-phosphate dehydrogenase in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.

Claim 8 is indefinite in the recitation “partially inhibited” in the context of the expression of phosphoglycerate kinase in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 9 is indefinite in the recitation “partially inhibited” in the context of the expression of glucose-6-phosphate dehydrogenase, 6-phosphogluconolactonase or 6-phosphogluconate dehydrogenase in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.

Claim 10 is indefinite in the recitation “partially inhibited” in the context of the expression of TDH1, TDH2 and/or TDH3 in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 11 is indefinite in the recitation “partially inhibited” in the context of the expression of PGK1 in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.

Claim 12 is indefinite in the recitation “partially inhibited” in the context of the expression of ZWF1 in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 13 is indefinite in the recitation “partially inhibited” in the context of the expression of pgk and gsdA in a genetically modified microorganism, wherein the phrase “partially” is a relative term, which renders the claim indefinite. The phrase is not defined by the specification in a clear terms, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention related to said phrase. The claim should define and clearly state as to what the partially inhibition is being compared. Is it 10%, 20%, 50% or 90% inhibition compared to the wild type microorganism? Clarification is required.
Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description

Claims 1-14 and 24-25 are rejected under 35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is interpreted under Broadest Reasonable Interpretation (BRI), is directed to encompass: a genetically modified microorganism for the production of an exogenous molecule 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
any or all genetically modified microorganism for the production of any exogenous molecule of interest and/or to overproduce any endogenous molecule of interest other than a RuBisCO enzyme or phosphoribulokinase enzyme, said microorganism expressing any functional RuBisCO enzyme derived from any sources having any structural features and any functional phosphoribulokinase (PRK) derived from any sources having any structural features, and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce the endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme.
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, Claims are drawn to any or all genetically modified microorganism for the production of any exogenous molecule of interest and/or to overproduce any endogenous molecule any functional RuBisCO enzyme derived from any sources having any structural features and any functional phosphoribulokinase (PRK) derived from any sources having any structural features, and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce the endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme, whose structures are not fully described in the specification. No information, beyond the characterization of few genetically modified microorganisms, and few genes encoding RuBisCO enzyme polypeptides and PRK enzyme polypeptides has been provided, which would indicate that applicants had possession of the claimed genus. 
Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art, i.e., genes associated with the production of amino acids, since one could use structural homology to isolate those polypeptides and the encoding polynucleotide recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions, in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity, although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (see, whole document). This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
RuBisCO enzyme polypeptides and PRK enzyme polypeptides has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the RuBisCO polypeptides and PRK polypeptides within the scope of the claimed genus. The genus of polypeptides claimed is a large variable genus including many p RuBisCO polypeptides and PRK polypeptides with many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated RuBisCO polypeptides and PRK polypeptides are encompassed within the scope of these claims. The specification teaches the structure of only few representative species of such proteins. Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of encoding the polypeptide having ability of producing amino acids in said genetically modified microorganism cells. Given this lack of description of representative species encompassed by the genus of polypeptides of the claim, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 9, and 24-25 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Milo et al. (Recombinant microorganisms capable of carbon fixation. WO 2015/177800 A2, publication 11/26/2015, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a genetically modified microorganism for the production of an exogenous molecule of interest and/or  overproduce an endogenous molecule of interest, other than a RuBisCO enzyme or phosphoribulokinase (PRK), said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and in which the glycolysis pathway is at least partially inhibited, upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) or upstream of the production of 3-phosphoglycerate (3PG), and downstream of the production of glyceraldehyde 3-phosphate (G3P), wherein  said microorganism is genetically modified so as to produce the exogenous molecule of interest and/or to overproduce the endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase  enzyme. 
Regarding claim 1-6, 9, and 24-25, Milo et al. teach a recombinant E. coli host cell, a prokaryotic bacterium,  or an yeast Saccharomyces cerevisiae, expressing recombinant RuBisCO gene encoding ribulose-1,5-bisphosphate carboxylase/oxygenase enzyme and a phosphoribulokinase (prkA/PrkA) gene encoding PRK enzyme having deletion of  glycolytic genes pfkA and pfkB encoding phosphofructokinase, a glycolytic pathway gene encoding enzyme (see, pg2, para 2, pg4, line 14-26, and claims 1-48), which is upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) and 3-phosphoglycerate (3PG), and a phosphoglycerate mutase (gpmA and gpmM) (pg4, line 20-21 pg7, line 1-10, and claims 1-48),  a glycolytic genes encoding enzymes, which are downstream of the production of G3P, wherein the recombinant E. coli also comprises deletion of  zwf, gene, an oxidative branch of pentose phosphate pathway (PPP) gene ending glucose-6-phosphate dehydrogenase enzyme (see, pg2, para 2, pg4, line 14-26), and ribose-5-phosphate isomerase (rpi) (pg4, line 17-19, and claims 1-48), a PPP enzyme, which are upstream of ribulose 5-phosphate (Ru5P),   and a process for producing chemicals including ATP and NADH as a source of energy (pg7, line 1-10, and claims 1-48), from CO2 as carbon fixation and organic carbon source, as carbon source, as well as  producing chemicals including L-amino acid serine, threonine, pentose phosphates, ribulose 5-phosphate (Ru5P), 3PG (3-phosphoglycerate), an organic acid, 5-phospho-D-ribose alpha-1-pyrophosphate (PRPP), glucose-6-phosphate, fructose-6-phosphate, erythrose-4P, 3-phosphoglycerate, glycerol-3-phosphate, aromatic amino acids, proteins including antibody, insulin, interferon, growth hormone, factor VIII, alpha-galactosidase and glucocerebrosidase, which are medicinal important proteins (pg. 25, para 5-6, and claims 1-48), and harvesting the chemical products (claim 42). 
Therefore, Milo et al. anticipate claims 1-6, 9, and 24-25 of the instant application as written.

Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-6, 7-8, 9, 10-14, and 24-25 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over Milo et al. (Recombinant microorganisms capable of carbon fixation. WO 2015/177800 A2, publication 11/26/2015, see IDS) as applied to claims 1-6, 9 and 24-25 above, and further in view of Mueller-Cajar et al. (Directing the evolution of Rubisco and Rubisco activase: first impressions of a new tool for photosynthesis research. Photosynth Res (2008) 98: 667-675), and Maranas et al. (Method for redesign of microbial production systems. US 2005/0079482 A1, publication 04/14/2005).
Regarding claim 1-6, 9, and 24-25, Milo et al. teach a recombinant E. coli host cell, a prokaryotic bacterium,  or an yeast Saccharomyces cerevisiae, expressing recombinant RuBisCO gene encoding ribulose-1,5-bisphosphate carboxylase/oxygenase enzyme and a phosphoribulokinase (prkA/PrkA) gene encoding PRK enzyme having deletion of  glycolytic genes pfkA and pfkB encoding phosphofructokinase, a glycolytic pathway gene encoding enzyme (see, pg2, para 2, pg4, line 14-26, and claims 1-48), which is upstream of the production of 1,3-bisphospho-D-glycerate (1,3-BPG) and 3-phosphoglycerate (3PG), and a phosphoglycerate mutase (gpmA and gpmM) (pg4, line 20-21 pg7, line 1-10, and claims 1-48),  a glycolytic genes encoding enzymes, which are downstream of the production of G3P, wherein the recombinant E. coli also comprises deletion of  zwf, gene, an oxidative branch of pentose phosphate pathway (PPP) gene ending glucose-6-phosphate dehydrogenase enzyme (see, pg2, para 2, pg4, line 14-26), and ribose-5-phosphate isomerase (rpi) (pg4, line 17-19, and claims 1-48), a PPP enzyme, which are upstream of ribulose 5-phosphate (Ru5P),   and a process for producing chemicals including ATP and NADH as a source of energy (pg7, line 1-10, and claims 1-48), from CO2 as carbon fixation and organic carbon source, as carbon source, as well as  producing chemicals including L-amino acid serine, threonine, pentose phosphates, ribulose 5-phosphate (Ru5P), 3PG (3-phosphoglycerate), an organic acid, 5-phospho-D-ribose alpha-1-pyrophosphate (PRPP), glucose-6-phosphate, fructose-6-phosphate, erythrose-4P, 3-phosphoglycerate, glycerol-3-phosphate, aromatic amino acids, proteins including antibody, insulin, interferon, growth hormone, factor VIII, alpha-galactosidase and glucocerebrosidase, which are medicinal important proteins (pg. 25, para 5-6, and claims 1-48), and harvesting the chemical products (claim 42). Milo et al. also teach that Aspergillus (see, pg18, para 4), a filamentous fungus, could be used as a host cell besides E. coli and S. cerevisiae host cell. Although, Milo et al. do not teach inhibition of an gsdA gene encoding enzyme of glucose 6-phosphate dehydrogenase (gsdA gene) a pentose phosphate pathway enzyme, similar to zwf encoding glucose 6-phosphate dehydrogenase, but indeed teach inhibition of glucose 6-phosphate dehydrogenase (zwf gene), a skilled artisan would be expected to delete or inhibit 

Milo et al. do not teach partially inhibition of glyceraldehyde 3-phosphate dehydrogenase (GAPDH or gapA, gapB or gapC) in said recombinant E. coli or S. cerevisiae (for claims 7 and 14), inhibition of phosphoglycerate kinase (PGK) (for claims 11and 13-14), inhibition of TDH1 encoding glyceraldehyde-3-phosphate dehydrogenase in said recombinant E. coli or S. cerevisiae (for claim 10). 
However, Mueller-Cajar et al. teach a recombinant E. coli host cell strain MM1, a bacterium, expressing RuBisCO gene encoding ribulose-1,5-bisphosphate carboxylase/oxygenase enzyme from Rhodospirillum rubrum, wherein said recombinant E. coli MM1 cell having deletion mutation of glyceraldehyde 3-phosphate dehydrogenase (gapA gene) and a process for producing mutant proteins as well as 3-PGA (see, Table 1 and Fig. 1). Although, Mueller-Cajar et al. do not teach inhibition of an isomerase TDH1/2/3 enzyme of glyceraldehyde 3-phosphate dehydrogenase (gapA gene), but indeed teach inhibition of glyceraldehyde 3-phosphate dehydrogenase (gapA gene), a skilled artisan would be expected to delete or inhibit TDH1/2/3 gene to see its effect on protein production or the production of 3-PGA, which is obvious and has a reasonable expectation of success (see, evidential reference Linck et al. On the role of GAPDH isoenzymes during pentose fermentation in engineered Saccharomyces cerevisiae. FEMS Yeast Res 14(2014), 389-398).
Mueller-Cajar et al. do not teach partially inhibition of phosphoglycerate kinase (PGK) (for claims 11and 13-14) in said recombinant host cell. 

 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milo et al. Mueller-Cajar et al. and Maranas et al. to delete or knockout phosphoglycerate kinase (PGK) and glyceraldehyde-3-phosphate dehydrogenase (gapA) genes in a recombinant E. coli as taught by Maranas et al. and Mueller-Cajar et al. and modify Milo et al. to delete or knockout phosphoglycerate kinase (PGK) and glyceraldehyde-3-phosphate dehydrogenase (gapA) genes in the recombinant E. coli of Milo et al. to produce proteins or chemicals in increased amount to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to delete or knockout phosphoglycerate kinase (PGK) and glyceraldehyde-3-phosphate dehydrogenase (gapA) genes in order to bypass glycolytic pathway of using glucose as a substrate, but rather using CO2 as substrate as carbon source in E. coli or S. cerevisiae in order to interrupt glycolysis and non-
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Milo et al. successfully produce aromatic amino acids by making an engineered E. coli host cell. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Claims 1-9, 11-14 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 9-15 of co-pending Application No. 16/480,579 (USPGPUB 20190359988) in view of Maranas et al. (Method for redesign of microbial production systems. US 2005/0079482 A1, publication 04/14/2005).
Although the claims at issue are not identical, they are not patentably distinct from each 
Claims of the instant application are drawn to a genetically modified microorganism for the production of an exogenous molecule of interest or to overproduce an endogenous molecule of interest other than a RuBisCO or phosphoribulokinase enzyme, said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), wherein said microorganism is genetically modified so as to produce an-the exogenous molecule of interest and/or to overproduce the endogenous molecule of interest, other than a RuBisCO or phosphoribulokinase enzyme, wherein the exogenous molecule and/or the endogenous molecule is selected from amino acids, wherein said microorganism is an eukaryotic cell or a prokaryotic cell, wherein said microorganism is a eukaryotic cell selected from yeasts, fungi and microalgae or  a bacterium.
The claims of the co-pending application are a  genetically modified microorganism for the production of an exogenous molecule of interest and for overproducing an endogenous molecule of interest, other than a RuBisCO enzyme and and/or phosphoribulokinase (PRK), said microorganism expressing a functional RuBisCO enzyme and a functional phosphoribulokinase (PRK), and in which the non-oxidative branch of the pentose phosphate pathway is at least partially inhibited, wherein said microorganism is genetically modified so as to produce an exogenous molecule of interest and/or to overproduce an endogenous molecule of interest, other than a RuBisCO enzyme and phosphoribulokinase (PRK), wherein said microorganism being genetically modified to inhibit the non-oxidative branch of the pentose phosphate pathway downstream of ribulose-5-phosphate production, wherein the exogenous molecule of interest and/or the endogenous molecule of interest is amino acids, wherein said microorganism being a eukaryotic cell or a prokaryotic cell, wherein said microorganism is a yeast of the genus Saccharomyces cerevisiae genetically modified to express a functional type I or II RuBisCO and a functional phosphoribulokinase (PRK), wherein the host cell is an eukaryotic cell yeasts, or a bacterium.
Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-9, 11-14 and 24-25   of the instant application or alternatively render them obvious in view of the teachings of Maranas et al., wherein the Maranas et al. teach a recombinant E. coli having knockout genes including phosphoglycerate kinase (PGK) and glyceraldehyde-3-phosphate dehydrogenase (gapA) and a process for producing 1,3-propanediol (1,3-PDO), a chemical, wherein the mutant E. coli having knockout genes including phosphoglycerate kinase (PGK) and glyceraldehyde-3-phosphate dehydrogenase (gapA) genes produces about 10-fold more 1,3-BDO (see, Table 1, 1,3-propanediol and Example 2). Alternatively, claims 1-9, 11-14 and 24-25 of the instant application cannot be considered patentably distinct over claims  of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 1-3, 5-6 and 9-15 of co-pending Application No. 16/480,579 (USPGPUB 20190359988), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference co-pending application in view of the teachings of the Maranas et al. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-3, 5-6 and 9-15 of co-pending Application No. provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Status of the claims:
Claims 1-6, 7-8, 9, 10-14, and 24-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656